Citation Nr: 0429888	
Decision Date: 11/05/04    Archive Date: 11/10/04

DOCKET NO.  99-20 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
residuals of a fracture of the right tibia and fibula.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan




INTRODUCTION

The veteran had active duty for training in the New York 
National Guard including a period from July15 to July 30, 
1961.  

This matter comes before the Board of Veterans Appeals from a 
May 1999 rating action by the RO that increased the 
evaluation for the veteran's right leg disability from 
noncompensable to 20 percent disabling, effective October 15, 
1998.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND
The veteran was last afforded a VA examination for his right 
leg disability in April 1999.  In a statement dated in July 
2004 the veteran asserted that his right leg disability is 
worsening.  The veteran is entitled to a new VA examination 
where there is evidence that the condition has worsened since 
the last examination.  Snuffer v. Gober, 10 Vet. App. 400 
(1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 
11-95 (1995).

The veteran has also reported that he receives treatment from 
a VA physician at the VA outpatient treatment clinic in 
Monticello, New York.  No clinical records reflecting this 
treatment are in the claims folder.  It appears that the RO 
requested VA medical records from two sources and received 
negative responses.  It is unclear whether these requests 
included searches for records from the Monticello clinic.  As 
VA has notice of the existence of additional VA records, they 
must be retrieved and associated with the other evidence 
already on file.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992); see also Epps v. Brown, 9 Vet. App. 341 (1996); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  

In any event, if VA is unable to find records identified by 
the veteran, it is required to advise him of this fact.  38 
U.S.C.A. § 5103A(2) (West 2002).  It does not appear that the 
veteran was given notice of the unsuccessful search for VA 
treatment records.

In view of the foregoing, this case is REMANDED for the 
following actions:  

1.  The AMC or RO should obtain all 
clinical records documenting the 
veteran's reported treatment for his 
right leg disability at the VA outpatient 
clinic in Monticello, New York.

2.  The AMC or RO should then schedule 
the veteran for a VA orthopedic 
examination for his service-connected 
right leg disability.  The examiner 
should review the claims folder.

(a).  The examiner should specify the 
joints that are affected by residuals of 
the right tibia and fibula fracture.  For 
each such joint, the examiner should 
report the range of motion in degrees.  
The examiner should also specify whether 
there is objective evidence of pain on 
motion, weakness, excess fatigability, 
and/or incoordination.  To the extent 
possible, the examiner should express 
such functional loss in terms of degrees 
of additional limitation of motion, or 
joint weakness.  If the service connected 
residuals affect the right ankle, the 
examiner should also describe the degree 
of impairment in the veteran as "slight," 
"moderate," or "marked."

If the residuals affect the right knee, 
the examiner should note whether those 
residuals include subluxation or lateral 
instability, and whether such lateral 
subluxation or lateral instability is 
"mild," "moderate," or "severe."

3.  Then the RO should again adjudicate 
the veteran's current claim.  If the 
benefit sought remains denied the veteran 
and his representative should be provided 
a statement of the case and afforded a 
reasonable opportunity to respond.  The 
case should then be returned to this 
Board for further appellate 
consideration, if otherwise appropriate  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Mark D. Hindin 
	Veterans Law Judge, Board of Veterans' Appeals

Less than 38 U.S.C.A. § 7252 (West 2002), only a decision of 
the Board of Veterans' Appeals is appeasable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


